Case 2:19-cv-13642-SFC-DRG ECF No. 1-8, PagelD.37 Filed 12/11/19 Page 1 of 3

EXHIBIT G
Case 2:19-cv-13642-SFC-DRG ECF No. 1-8, PagelD.38 Filed 12/11/19 Page 2 of 3

 

CJ

From: Mazen Shweika <misha62@live.com>
Sent: Thursday, November 28, 2019 4:48 PM
To: CJ

Subject: Fw: Mazen Shweika |-130

 

From: Djurovski, Zeina (Peters) <Zeina_Djurovski@peters.senate.gov>
Sent: Monday, January 28, 2019 8:49 AM

To: Mazen Shweika <misha62 @live.com>

Subject: Re: Mazen Shweika I-130

Dear Mazen,

Please review the response from USCIS below. Your petition is still pending background checks at this time.

If there

Zeina

has been no change after 90 days, feel free to follow up with me and I will contact USCIS again. Best of luck.

From: "Congressional, VSC"
Date: January 25, 2019 at 12:18:36 PM EST
To: "Djurovski, Zeina (Peters)" <Zeina_Djurovski@peters.senate.gov>

Subject: RE: Senator Gary Peters//I-130 Inquiry//Petitioner: Mazen Shweika//Case No:
S$RC1790673392

Good Afternoon,

Thank you for your follow up regarding your constituent, Mazen Shweika, Form |-130 SRC1790673392.

Your constituent's case is pending security checks. We are unable to determine at this time when the
review process for your constituent's Form 1-130 will be completed. We are striving to resolve these
issues as soon as possible.

We understand that your constituent may be frustrated by the progress of their case. However, USCIS
must balance individual inconvenience against broader issues of public safety and national security.

Unfortunately, we are unable to speculate as to how long it might take for this process to be completed.
As such you may wish to check back with our office periodically for the latest case status update.
Case 2:19-cv-13642-SFC-DRG ECF No. 1-8, PagelD.39 Filed 12/11/19 Page 3 of 3
Thank you,

Congressional
Vermont Service Center
U.S. Citizenship and Immigration Services

On Jan 17, 2019, at 4:34 PM, Mazen Shweika <misha62@live.com> wrote:

Hi Ms Zeina Djurovski-

| hope you are doing well.

You helped me last year contacting DHS regarding the I-130 that i filed for my wife in August
2017. As you know, the application was transferred in March 2018 to Vermont Service Center. |
called DHS in June 2018 with a response that application is pending security
clearance/background check. In September you contacted DHS with the same response. You
asked me to wait 90 days and if there is no change, you will follow up. | did not receive anything
from DHS since that time.

Would you please contact DHS and see what is going on.

| always appreciate your help.

mazen shweika

313-452-7922

application SRC 1790673392

-j]4-
